DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention II, drawn to a controller for a laser system of claims 29-34 in the reply filed on 11/7/22 is acknowledged.
Claim(s) 21-28 and 35-40 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “[a] controller for a laser system, the controller configured to: control a laser source to generate a laser energy at one or more first wavelengths inside a wavelength band, wherein the laser energy is configured to be discharged toward an object; and determine whether the object is a target object or a non-targeted object based only on a feedback of wavelengths of laser energy reflected from the object at the one or more first wavelengths inside the wavelength band,” in claim 29, which corresponds to a “microprocessor, microcontroller or other processor” (see para [0028] of Applicant’s specification as originally filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 29 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim(s) 31 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner could not find the terms “enable the laser source if the output signal is greater than or equal to the threshold; and disable the laser source if the output signal is less than the threshold” in the specification and although the exact same terms do not need to be used in the specification as they are in the claims, the examiner could not find any corollaries either.  The examiner respectfully requests assistance in determining where support may be found or have the subject matter canceled from the claims.
Dependent claim(s) 30-34 fail to cure the deficiencies of independent claim 29, thus claim(s) 29-34 is/are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Patent Application Publication No. 2005/0189503 to Jamieson et al. (hereinafter “Jamieson”).
For claim 29, Jamieson discloses a controller for a laser system (Abstract), the controller configured to:
control a laser source to generate a laser energy at one or more first wavelengths inside a wavelength band (para [0036] and/or [0051]) (also see claim 1), wherein the laser energy is configured to be discharged toward an object (para [0036]) (also see claim 1); and
determine whether the object is a targeted object or a non-targeted object (i.e., via “target recognition (ATR) algorithm 200,” para [0060]) based only on a feedback of wavelengths of laser energy reflected from the object at the one or more first wavelengths inside the wavelength band (para [0036] and [0038]) (also see para [0051]-[0054] and [0057]) (also see 246-254 in Fig. 10B) (also see claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 30 and 32-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jamieson in view of U.S. Patent No. 4,939,336 to Meyer et al. (hereinafter “Meyer”).
For claim 30, Jamieson does not expressly disclose wherein the controller is further configured to enable or disable the laser source based on the determination.
However, Meyer teaches wherein the controller is further configured to enable or disable the laser source based on the determination (col. 6, lines 35-44).
It would have been obvious to a skilled artisan to modify Jamieson wherein the controller is further configured to enable or disable the laser source based on the determination, in view of the teachings of Meyer, for the obvious advantage of conserving power once the determination has been made.
For claims 32-33, Jamieson does not expressly disclose wherein the controller is further configured to adjust at least one setting of the laser source based on the determination, wherein the at least one setting includes one or more of the wavelength of the laser energy, a power level of the laser energy, a pulse width of the laser energy, or a pulse repetition rate of the laser energy.
However, Meyer teaches wherein the controller is further configured to adjust at least one setting of the laser source based on the determination (col. 6, lines 5-25), wherein the at least one setting includes one or more of the wavelength of the laser energy, a power level of the laser energy, a pulse width of the laser energy, or a pulse repetition rate of the laser energy (col. 6, lines 5-25).
It would have been obvious to a skilled artisan to modify Jamieson wherein the controller is further configured to adjust at least one setting of the laser source based on the determination, wherein the at least one setting includes one or more of the wavelength of the laser energy, a power level of the laser energy, a pulse width of the laser energy, or a pulse repetition rate of the laser energy, in view of the teachings of Meyer, for the obvious advantage of conserving power once the determination has been made.
Claim(s) 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jamieson in view of U.S. Patent Application Publication No. 2006/0291510 to Juluri.
For claim 31, Jamieson does not expressly disclose wherein the controller is further configured to: enable the laser source if the output signal is greater than or equal to the threshold; and disable the laser source if the output signal is less than the threshold.
However, Juluri teaches wherein the controller is further configured to: enable the laser source if the output signal is greater than or equal to the threshold (para [0040]); and disable the laser source if the output signal is less than the threshold (para [0040]).
It would have been obvious to a skilled artisan to modify Jamieson wherein the controller is further configured to: enable the laser source if the output signal is greater than or equal to the threshold; and disable the laser source if the output signal is less than the threshold, in view of the teachings of Juluri, for the obvious advantage of determining faulty circuitry.
Claim(s) 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jamieson in view of U.S. Patent Application Publication No. 2009/0076488 to Richard et al. (hereinafter “Richard”).
For claim 34, Jamieson does not expressly disclose wherein the controller is further configured to control an output device to generate a warning if the object is the non-targeted object.
However, Richard teaches wherein the controller is further configured to control an output device to generate a warning if the object is the non-targeted object (para [0113]).
It would have bene obvious to a skilled artisan to modify Jamieson wherein the controller is further configured to control an output device to generate a warning if the object is the non-targeted object, in view of the teachings of Richard, for the obvious advantage of alerting a user before the user takes an action against the non-targeted object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791